[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             NOVEMBER 15, 2005
                               No. 04-16344                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                       D. C. Docket No. 99-00052-CR-T

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                     versus

CALVIN MASSEY,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                               (November 15, 2005)

Before BIRCH, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Calvin Massey, a prisoner proceeding pro se, appeals the district court’s
denial of his petition for specific performance of his plea agreement, arguing that

the government should file a motion for reduction of sentence under Federal Rule

of Criminal Procedure 35(b) based on his post-sentence assistance. We affirm.

       As an initial matter, the government argues that we lack jurisdiction over the

merits of Massey’s appeal because Massey untimely filed his notice of appeal.

However, the government’s computation of the applicable deadline is incorrect.

Under Federal Rule of Appellate Procedure 4(b)(1)(A)(i), “a [criminal] defendant’s

notice of appeal must be filed . . . within 10 days after . . . the entry of either the

judgment or the order being appealed.” In computing the 10-day time period

specified in Rule 4(b), the entry date of the order and intermediate Saturdays,

Sundays, and legal holidays are excluded when the period is less than 11 days.

Fed. R. App. P. 26(a)(1) and (2). According to Rule 26(a)(4), Thanksgiving Day is

a legal holiday.

       Here, the district court entered its final order denying Massey’s petition on

November 18, 2004. The tenth day following the district court’s order, excluding

the entry date of the order and intermediate Saturdays, Sundays, and Thanksgiving

Day, is December 3, 2004. Massey’s notice of appeal was timely filed on

December 2, 2004. Therefore, we have jurisdiction over Massey’s appeal.

       On appeal, Massey argues that the district court erred in denying his petition



                                             2
for specific performance of the agreement because he fully performed his part of

his post-sentence agreement with the government by testifying in its case against

Wallace Salery, a major drug trafficker. Massey is currently serving a 126-month

imprisonment term as a result of his guilty plea in 1999 to one count of conspiracy

to possess with the intent to distribute cocaine and cocaine base, in violation of 21

U.S.C. § 846. Massey had entered into a plea agreement with the government in

which he agreed to provide substantial assistance to the government concerning

“the investigation made the subject of the indictment in this cause of action.” The

plea agreement further stated:

      It is understood and agreed that [Massey] must at all times give
      complete, truthful and accurate information and testimony. If, in the
      judgment of the attorneys for the Office of the United States Attorney
      for the Middle District of Alabama, [Massey] give[s] false, incomplete
      or misleading testimony or information . . . this agreement shall be
      null and void.

Prior to sentencing, the government filed a motion for a downward departure,

which the district court granted.

      During his imprisonment, Massey was subpoenaed by the government to

testify in its case against Salery. Massey alleges that the Assistant United States

Attorney involved in the prosecution of Salery’s case promised him a further

reduction in his sentence for his cooperation. Massey agreed to do so, and at trial,

his testimony was impeached. He did not receive a further sentence reduction for

                                           3
testifying in the Salery trial.

       Massey relies on Santobello v. New York, 404 U.S. 257, 92 S. Ct. 495, 30 L.

Ed. 2d 427 (1971), in support of his contention that, where a prosecutor makes a

promise that is intended to induce action by a defendant, specific performance of

that promise should be available.

       We review de novo whether the district court may compel the government to

file a substantial assistance motion. United States v. Forney, 9 F.3d 1492, 1498

(11th Cir. 1993). The question of whether the government has breached a plea

agreement is also subject to de novo review. United States v. Mahique, 150 F.3d

1330, 1332 (11th Cir. 1998) (per curiam).

       After a defendant has been sentenced, Federal Rule of Criminal Procedure

35(b) permits the district court, upon motion of the government, to reduce the

sentence when the defendant provides substantial assistance in investigating or

prosecuting another person. The Supreme Court has stated in the context of United

States Sentencing Guidelines Manual § 5K1.1, which is analogous to Rule 35, that

the government has the power, but not the duty, to file a motion to reduce a

defendant’s sentence when the defendant has provided substantial assistance.

Wade v. United States, 504 U.S. 181, 185, 112 S. Ct. 1840, 1843, 118 L. Ed. 2d

524 (1992); see United States v. Alvarez, 115 F.3d 839, 842 (11th Cir. 1997)



                                          4
(explaining that both provisions “U.S.S.G. § 5K1.1 and Rule 35(b) work in tandem

to give the Government two opportunities to reward a defendant’s substantial

assistance in the investigation or prosecution of others”). “[T]he courts are

precluded from intruding into prosecutorial discretion” except where there is “an

allegation and a substantial showing that the prosecution refused to file a

substantial assistance motion because of a constitutionally impermissible

motivation, such as race or religion.” Forney, 9 F.3d at 1501-02 (emphasis in

original) (citing Wade, 504 U.S. at 185-86, 112 S. Ct. at 1843-44).

      In this case, even if the 1999 plea agreement could be read to create an

obligation for the government to consider filing a Rule 35(b) motion where Massey

provided post-sentence assistance to the government, the terms of the agreement do

not create a nondiscretionary duty upon the government to file the motion. Thus,

the government’s conclusion that Massey’s impeached testimony did not warrant a

substantial assistance motion under the terms of the agreement was within the

government’s discretion. Because Massey does not argue that the government

refused to file the motion based on an unconstitutional motive, we will not evaluate

the assistance that Massey provided on our own accord.

      Upon review of the record and the parties’ briefs, we find no error in the

district court’s denial of Massey’s petition for specific performance of his plea



                                          5
agreement. Accordingly, we affirm.

      AFFIRMED.




                                     6